674 So. 2d 154 (1996)
Al CRESPO, Appellant,
v.
FLORIDA ENTERTAINMENT DIRECT SUPPORT ORGANIZATION, INC.; Bob Allen; Seth Gordon; Peggi McKinley; Chris Qualmann; Frank Loconto; Randall W. Lord; Mona Rowand-May; Norm Rice; Eugene Rodriguez; Ray Rodriguez; and Jo Susan Simms, Appellees.
No. 95-428.
District Court of Appeal of Florida, Third District.
April 17, 1996.
Rehearing Denied June 12, 1996.
*155 Al Crespo, in proper person.
Holland & Knight and Robert Rivas, Palm Beach for appellees.
Before SCHWARTZ, C.J.,[*] and COPE and GODERICH, JJ.
PER CURIAM.
Al Crespo appeals a summary final judgment. We affirm.
Crespo sued the Florida Entertainment Direct Support Organization, Inc., and past and present members of its board of directors[1] alleging violations of the Sunshine laws. The trial court entered summary judgment in favor of the defendants, and Crespo has appealed.
As a preliminary matter, Crespo argues that summary judgment was premature, because certain interrogatories and requests for admission had been objected to by defendants. We disagree with Crespo on this point.
Defendants had responded to all discovery which was conceivably material to the Sunshine law issues in this case. The objected-to items were reviewed in detail by defendants at the summary judgment hearing, and were clearly immaterial. When afforded an opportunity to explain the materiality of the objected-to items, plaintiff declined to argue the point.
A trial court has the discretion to deny a continuance of a summary judgment hearing where the outstanding discovery items are immaterial to the dispositive issues in the case. See Amjad Munim M.D., P.A., v. Azar, 648 So. 2d 145, 151 (Fla. 4th DCA 1994); Colby v. Ellis, 562 So. 2d 356, 357 (Fla. 2d DCA 1990).
Turning to the merits, we conclude that the summary judgment is correct. See Tolar v. School Board of Liberty County, 398 So. 2d 427 (Fla.1981); Bassett v. Braddock, 262 So. 2d 425 (Fla.1972); Monroe County v. Pigeon Key Historical Park Inc., 647 So. 2d 857 (Fla. 3d DCA 1994).
Affirmed.
NOTES
[*]  Chief Judge Schwartz did not participate in oral argument.
[1]  The individual defendants are Bob Allen, Seth Gordon, Peggi McKinley, Chris Qualmann, Frank Loconto, Randall W. Lord, Mona Rowand-May, Norm Rice, Eugene Rodriguez, Ray Rodriguez, and Jo Susan Simms.